Dear Mr. Mosley:
On behalf of the Grant Parish Policy Jury you have requested an opinion of our office with regards to the ability of your governing authority to sell property adjudicated to it for delinquent tax purposes under LSA 33:2864.1.
That particular statute is only applicable to municipalities with populations of more than 450,000.  However, the police jury does have the authority to dispose of such property adjudicated to it under other statutes, particularly R.S. 33:2866, et seq.
We trust that this information answers your inquiries.  If you have any questions please feel free to contact the undersigned at the number and address listed above.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _______________________________ Burton P. Guidry Assistant Attorney General
RPI/BPG/crt
DATE REQUESTED: 8/06/02
DATE RELEASED: October 8, 2002